Citation Nr: 0709317	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-34 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, effective 
from July 9, 2001, for diabetes mellitus.  A 20 percent 
initial rating was assigned for this disability.  The veteran 
subsequently initiated and perfected an appeal of this 
initial rating determination.  

In a July 2002 rating decision, the veteran was denied 
service connection for hypertension, claimed as secondary to 
his service-connected diabetes.  The veteran subsequently 
initiated and perfected an appeal of this determination, and 
this issue was merged into his pending appeal.  

In July 2004, the veteran testified in at the Board's central 
office in Washington, D.C., before the undersigned Veterans 
Law Judge.  

This claim was originally presented to the Board in December 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that the veteran's hypertension was either incurred during 
military service or may be presumed to have been incurred 
therein, or is due to, the result of, or is otherwise 
aggravated by a service-connected disability.  

2.  The veteran's diabetes mellitus is characterized by some 
peripheral neuropathy of the lower extremities (for which 
separate service connection has been established), and the 
use of an oral hyperglycemic agent and restricted diet, but 
does not require restricted activity, or the need for insulin 
injections.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).  

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in December 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The April 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
follow-up VCAA letter was sent to the veteran in March 2006.  
Although the notification letters were not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in October 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded multiple VA 
examinations, most recently in June 2006.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the veteran's service-connected diabetes 
since the claimant was last examined.  38 C.F.R. § 3.327(a) 
(2006).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The most recent VA examination report of 
June 2006 is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the veteran's initial rating claim, since the RO 
assigned the 20 percent disability rating at issue here for 
the claimant's service-connected disability and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

I. Service connection - Hypertension

The veteran seeks service connection for hypertension, 
claimed as secondary to diabetes mellitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as hypertension, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the veteran does not 
allege, and the record does not reflect, onset of his 
hypertension during military service, or within a year 
thereafter.  His service medical records are negative for any 
diagnosis of or treatment for hypertension, and hypertension 
was not diagnosed until many years after service.  Thus, 
service connection for hypertension, at least on a direct 
basis, must be denied.  

Rather, the veteran's sole assertion is that his hypertension 
is either due to or resulting from, or is otherwise 
aggravated by, his service connection diabetes mellitus.  As 
the veteran has presented competent private and VA diagnoses 
of hypertension, such a current disability is conceded by the 
Board.  The only remaining question is whether such a 
disability is caused or aggravated by his diabetes mellitus.  

When this claim was initially presented to the Board in 
December 2004, it was remanded for a VA medical examination 
and opinion statement.  Such an examination was afforded the 
veteran in June 2006 before a VA physician.  His claims file 
was also reviewed in conjunction with the examination.  The 
veteran's initial diagnosis of hypertension in 1996 was 
noted, and the veteran stated he was also diagnosed with 
hypertension in 1995 or 1996, roughly the same time he 
developed diabetes.  Currently, the veteran took medication 
for his hypertension, which was relatively stable, and he had 
no other related cardiovascular disability; he was negative 
for congestive heart failure, coronary artery disease, and 
peripheral vascular disease.  A lack of renal complications 
was also noted.  After reviewing the medical evidence of 
record and physically examining the veteran, the VA physician 
also consulted with an internist and an endocrinologist.  In 
so doing, the physician determined it was a "well-documented 
fact that hypertension without any evidence of renal 
dysfunction probably is not likely due to diabetes."  
Therefore, the doctor concluded the veteran's "hypertension 
is at least not likely due to his service-connected 
diabetes."  

The veteran has himself testified at his July 2004 hearing 
and in his written statements that his hypertension is 
etiologically related to his diabetes, as they both developed 
at approximately the same time.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for hypertension.  First, as noted 
above, the veteran does not contend, and the evidence does 
not suggest, onset of hypertension during military service or 
within a year thereafter.  The veteran's service medical 
records are negative for any diagnosis of or treatment for 
such a disorder, and he was not diagnosed with hypertension 
until the mid-1990's, more than 20 years after his service 
separation in 1968.  Hence, service connection on a direct 
basis for hypertension is not warranted.  

Rather, the veteran contends his hypertension is due to or 
the result of his service-connected diabetes.  However, a 
June 2006 VA examination was afforded the veteran in which 
the examiner, a VA physician, concluded it was a "well-
documented fact that hypertension without any evidence of 
renal dysfunction probably is not likely due to diabetes."  
Additionally, the doctor stated the veteran's "hypertension 
is at least not likely due to his service-connected 
diabetes."  The Board finds this medical opinion, rendered 
by a competent medical expert after both examining the 
veteran and reviewing the claims file, to be compelling.  
While the veteran has been treated for his diabetes, 
hypertension, and other disabilities by both private and VA 
physicians on a regular basis since the 1990's, no medical 
expert has suggested the veteran's hypertension is due to, 
the result of, or is permanently aggravated by his diabetes 
mellitus.  In the absence of any evidence contrary to the 
2006 VA medical opinion, service connection for hypertension 
must be denied.  

The veteran has himself suggested his hypertension is due to 
or the result of his service-connected diabetes.  However, as 
a layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for hypertension, as such a 
disability was not diagnosed during active military service.  
Additionally, the veteran has not demonstrated such a 
disability results from or is otherwise related to a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased initial rating - Diabetes mellitus

The veteran seeks an increased initial rating for diabetes 
mellitus, currently rated as 20 percent disabling effective 
July 9, 2001.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

Diabetes is rated under Diagnostic Code 7913, which provides 
as follows:  A 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  A 60 percent rating requires the 
use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

As an initial matter, the Board notes the veteran was awarded 
a separate noncompensable disability rating for peripheral 
neuropathy secondary to his diabetes within a September 2003 
decision review officer decision.  This award was made 
effective from October 23, 2002.  As the veteran has been 
awarded a separate disability rating, and has not contested 
the initial rating assigned for this disability, that issue 
is not before the Board, and any symptomatology associated 
with the veteran's peripheral neuropathy will not be 
considered by the Board as within the scope of this appeal.  

The veteran initially underwent VA general medical 
examination in January 2002.  He reported onset of his 
diabetes in 1996.  He reported some nighttime peripheral 
neuropathy of the upper and lower extremities, but denied any 
renal disease, known diabetic nephropathy, or retinopathy.  
Some decrease in visual acuity was noted, but this was 
characterized by the examiner as age-related.  Diabetes 
mellitus was confirmed.  

A second VA examination of the veteran's diabetes mellitus 
was afforded him in May 2003.  He stated he has been on an 
oral hyperglycemic agent since he was diagnosed, but denied 
any hospitalization for diabetic ketoacidosis or 
hyperglycemic reactions.  He also denied diabetic 
retinopathy.  Some numbness of the feet was reported.  No 
history of the need for insulin injections was noted.  On 
physical examination he had a normal gait, and was able to 
dress and undress without difficulty.  A concurrent vascular 
consultation confirmed hypertension, but found no evidence of 
peripheral vascular disease secondary to the veteran's 
diabetes.  A May 2003 arterial Doppler study indicated normal 
resting arterial perfusion of the lower extremities 
bilaterally.  The final impression was of diabetes mellitus, 
controlled by oral medication, with no related restrictions 
in the veteran's physical activity level.  

More recently, the veteran underwent VA examination in June 
2006.  His claims folder was reviewed in conjunction with the 
examination.  The veteran was noted to have been on oral 
medication since his initial diagnosis in 1996.  He monitored 
his blood sugar on a daily basis.  He denied ever having 
needed insulin to control his diabetes.  He also had no 
history of ketoacidosis or hypoglycemic reaction, and had 
never been hospitalized due to a diabetic emergency.  Some 
weight loss in the past three months was noted, but the 
veteran stated this was intentional.  He was also noted to 
require glasses, but the examiner indicated this was 
unrelated to the veteran's diabetes.  The veteran went to an 
ophthalmologist once a year.  The examiner observed no 
evidence of renal dysfunction secondary to the veteran's 
diabetes.  The veteran's hypertension was noted, but he was 
otherwise without coronary artery disease, congestive heart 
failure, or peripheral vascular disease.  His peripheral 
neuropathy was also noted.  On physical examination the 
veteran was within normal limits on gross neurological 
evaluation.  His skin, included of the extremities, was 
within normal limits, without indication of diabetic ulcers.  
Both pedal pulses were good in his feet, and his blood 
pressure and pulse were within normal limits.  No restriction 
on his activities was noted.  Diabetes, Type 2, was 
confirmed.  

The veteran's VA and private medical treatment records have 
also been obtained and reviewed.  His VA outpatient treatment 
records indicate that while he has been monitored on a 
regular basis for his diabetes, he has had relatively few 
complications.  Some sensory neuropathy, characterized as a 
"pins and needles sensation", has been reported in the 
veteran's lower extremities, but his outpatient records are 
otherwise negative for diabetic retinopathy or nephropathy.  
They do not reflect the need for insulin injections or 
emergency hospitalizations secondary to his diabetes.  

The veteran's private treatment records from J.B.B., M.D., 
confirm he has been on oral hyperglycemic medication since 
his initial diagnosis in 1996.  Several treatment summary 
statements have also been received from Dr. B., in which she 
confirmed his diabetes is being controlled with oral 
medication, diet, and exercise.  However, in the most recent 
statement of March 2006, Dr. B. noted the "possibility of 
[the veteran] starting insulin injections in order to help 
maintain control" of his diabetes.  

At his July 2004 hearing, the veteran indicated he has had 
continuing problems of pain and numbness in the lower 
extremities secondary to his diabetes.  He also stated that 
his private physician has informed him his diabetes continues 
to worsen, and he will shortly require insulin to manage it.  

After consideration of the totality of the record, the Board 
finds the preponderance of the evidence to be against an 
increased initial rating for the veteran's diabetes mellitus.  
The evidence of record does not establish the need for 
insulin, restricted diet, and a regulation of activities, as 
would warrant a 40 percent initial rating.  According to the 
January 2002, May 2003, and June 2006 VA examination reports, 
as well as his private and VA outpatient records, the veteran 
does not require, and has not required in the past, insulin 
injections to control his diabetes.  While the veteran's 
private physician, Dr. J.B.B., has stated the veteran may 
possibly require insulin in the near future, she has not 
stated he currently requires insulin to control his diabetes.  
Should the veteran require insulin in the future, he may file 
a new claim for an increased rating.  

Finally, the evidence does not indicate the veteran requires 
a regulation of his activities.  The veteran currently 
exercises and performs other activities of daily living 
without diabetic complications.  The record is also devoid of 
other complications of diabetes, including diabetic 
retinopathy or nephropathy, and he has not required 
hospitalization for his diabetes during the pendency of this 
appeal.  The veteran has alleged in a recent statement that 
he has frequent nocturia and loose bowels, which he 
attributes to his diabetes.  However, none of the VA or 
private medical evidence suggests these problems are 
residuals of his diabetes.  Overall, the preponderance of the 
evidence is against a disability rating in excess of 20 
percent.  Additionally, the medical record does not support 
the award of a separate rating for any complications not 
already service-connected by VA which are attributable to his 
diabetes.  Inasmuch as the veteran's 20 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for diabetes, there 
is no basis for a staged rating in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's diabetes has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is currently employed.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an initial rating in excess of 20 
percent for his diabetes.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to a service-connected disability, is denied.  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


